DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Page 4 of the response, filed 04/25/2022, with respect to the rejection of Claims 19-20 under 35 U.S.C. §112(b), have been fully considered and are persuasive.  The indefiniteness has been removed from Claim 19; therefore, the rejection of Claims 19-20 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments, see Pages 5-7 of the response, filed 04/25/2022, with respect to the rejection(s) under 35 U.S.C. §102(a)(1) and §103, have been fully considered and are persuasive.  The previous rejections fail to disclose the added limitation to Claim 1 of the retainer plate being positioned within the motor housing.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ranten (US Patent No: 4,342,073).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ranten (US Patent No: 4,342,073).
Regarding Claim 1: Ranten discloses a ceiling fan (Figure 1).  The ceiling fan comprises a motor assembly (Figure 4, No. 19) comprising a stator (21); an annular, hollow, non-rotating motor shaft (23; Column 2, Lines 24-25); and a motor housing (79); a retainer plate (85) positioned at a bottom of and within the motor housing (Figure 4) and wholly below the motor shaft (Figure 4); and a retainer (59) coupled to the retainer plate and passing longitudinally along and at least partially through the motor shaft (Figure 4).
Regarding Claim 2: Ranten discloses the ceiling fan of Claim 1, wherein the retainer is a retaining rod (Figure 4).
Regarding Claim 3: Ranten discloses the ceiling fan of Claim 1, wherein the retainer plate includes an opening and the retainer passes through the opening (Figure 4).
Regarding Claim 7: Ranten discloses the ceiling fan of Claim 1, wherein the retainer couples to a structure (13) suspending the ceiling fan (Figure 4 – retainer 59 is coupled to hanger 13, which suspends the ceiling fan, via shaft 23 and yoke 45).
Regarding Claim 10: Ranten discloses the ceiling fan of Claim 1, further comprising at least one mounting hole provided in the retainer plate (Figure 4 – mounting hole through which rod 59 extends).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranten in view of Smith (US Patent No: 8,672,649).
Regarding Claim 12: Ranten discloses the ceiling fan of Claim 1; however, Ranten fails to disclose the fan further comprising a support cable coupled to the retainer.
Smith teaches a ceiling fan (Figure 2, No. 10) comprising a support cable (Figure 7, No. 202) coupled to a retainer (70, 80). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to make the ceiling fan of Ranten with a support cable, as taught by Smith, for the purpose of supporting the entire ceiling fan in the event that any component of the ceiling fan becomes disengaged from the ceiling or from any other component of the fan (Column 16, Lines 38-45).

Regarding Claim 13: Ranten, as modified by Smith, discloses the ceiling fan of Claim 12, further comprising a downrod (Ranten: 13; Smith: 28) coupled to the motor shaft, with the support cable extending at least partially through the downrod (Smith: Figure 7).
Regarding Claim 14: Ranten, as modified by Smith, discloses the ceiling fan of Claim 12, wherein the support cable couples to a structure suspending the motor assembly (Smith: Figure 13, No. 206).
Allowable Subject Matter
Claims 6, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  See previous office action for reasons for indication of allowable subject matter.
Claim 17 is allowed.  See previous office action for reasons for allowance.
Claims 4-6, 8-9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose a ceiling fan with a retainer plate positioned within a motor housing, wherein a cap abuts the retainer plate to carry the retainer plate, wherein the retainer plate includes inner and outer portions with the inner portion raised from the outer portion, and wherein the retainer plate is configured to redundantly carry the motor assembly.  Ranten discloses a ceiling fan with a retainer with a cap and a retainer plate located within a motor housing; however, the cap does not abut or carry the retainer plate (due to the retainer plate being located within the motor housing), the retainer plate does not have an inner portion raised from an outer portion, and the retainer plate does not redundantly carry the motor assembly (also due to the location of the retainer plate within the motor housing).  The prior art fails to disclose a ceiling fan as claimed in Claims 4-6, 8-9, and 16; therefore, Claims 4-6, 8-9, and 16 contain allowable subject matter.
Claims 18-20 are allowed.  The following is an examiner’s statement of reasons for allowance: As stated above, the prior art fails to disclose a ceiling fan comprising a retainer plate located within a motor housing coupled to a motor shaft, wherein the retainer plate is configured to redundantly carry the motor assembly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L SEHN whose telephone number is (571)270-3564. The examiner can normally be reached M-F 8:30 AM-6 PM, every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL L SEHN/Primary Examiner, Art Unit 3745